Citation Nr: 0320213	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-17670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case came to the Board of Veterans' Appeals (Board) from 
a May 2000 RO decision which denied an application to reopen 
a claim for service connection for bilateral hearing loss.  A 
July 2001 Board decision denied the benefit.  The veteran 
appealed the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In a November 2001 order, the 
Court granted the VA Secretary's August 2001 motion to vacate 
the Board's decision and remand the case for further action.  
Additional evidence was then submitted.  An October 2002 
Board decision found that new and material evidence had been 
submitted to reopen the claim for service connection for 
bilateral hearing loss.  The Board then directly developed 
more evidence on the merits of the issue of service 
connection, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development, including a VA 
examination, has been completed.  Although the Board 
development regulation was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)), the Board has entered a decision in 
the instant case, as the result is favorable to the veteran.  


FINDING OF FACT

The veteran's current bilateral hearing loss began during his 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from September 
1951 to September 1953.  He served in Korea, in the infantry, 
and he engaged in combat (he was awarded the Combat 
Infantryman Badge).

The veteran's service medical records include a March 1951 
pre-induction examination which noted that examination of the 
right ear showed diminished light reflex of the eardrum and 
signs of slight sclerosis; right ear hearing was reduced to 
10/15 on whispered and spoken voice testing; and the left ear 
had normal hearing of 15/15 on voice testing.  On a September 
1951 induction examination, examination of the right ear 
showed diminished light reflex of the eardrum; right ear 
hearing was reduced to 10/15 on whispered and spoken voice 
testing; and the left ear had normal hearing of 15/15 on 
voice testing; the examiner listed a defect of right ear 
defective hearing, which was not considered disqualifying; 
and the veteran's physical profile ("PULHES") included a "2" 
for hearing, indicating a mild defect.  On an accompanying 
medical history form, the veteran gave a history of right ear 
defective hearing.  In December 1951, the veteran was seen 
for a complaint of difficulty with right ear hearing, and a 
consultation was planned.  When seen in January 1952, the 
veteran complained of loss of hearing in his right ear for 1 
1/2 years with occasional discharge from that ear. Physical 
examination of the ears was negative. Both ears reportedly 
had hearing of 4/15 on whispered voice testing and 10/15 on 
spoken voice testing. A February 1952 audiogram depicts 
diminished hearing in both ears to about the same degree.  
The rest of the service medical records do not refer to 
hearing loss. At the September 1953 service separation 
examination, the ears were normal on clinical evaluation, and 
hearing was normal (15/15) in both ears on voice testing.  On 
an accompanying medical history form, the veteran denied a 
history of ear problems.

A VA audiology examination given in April 1968 found the 
veteran to have bilateral sensorineural hearing loss, and he 
gave a history of hearing loss since service.

A November 1989 VA outpatient record mentions a complaint of 
diminished hearing.  A VA examination in July 1990 noted that 
the veteran had mild deafness.  A January 1991 VA outpatient 
audiology evaluation notes the veteran gave a history which 
included progressive bilateral hearing loss for many years, 
speech discrimination problems, suppuration in the left ear 
in 1950, high blood pressure, periodic bilateral tinnitus, 
and acoustic trauma due to an explosion while in training 
during his military service.  Current testing showed 
bilateral sensorineural hearing loss.

In a November 1995 statement, a private physician, Dr. M. 
Irizarry, indicating that the veteran suffered from loss of 
hearing in both ears, with greater loss of hearing in the 
right ear.  The veteran gave a history that his hearing loss 
was produced by an explosion near his head while he was 
serving in the Army in the Korean War.  

In December 1996, the veteran submitted another statement by 
Dr. Irizarry, which related that there was hearing loss in 
both ears, with greater hearing loss in the right ear, and 
the veteran gave a history that it was the result of an 
explosion near his head while he was in service.

A VA general medical examination from January 1998 noted that 
the veteran had sensorineural hearing loss.

In an April 2000 statement, Dr. Irizarry again said that the 
veteran suffered from bilateral sensorineural hearing loss, 
and it was stated that his hearing loss was worse in his left 
ear.  The doctor noted that the veteran gave a history of his 
hearing loss beginning in service.  According to the history 
from the veteran, his hearing was normal upon his service 
entrance examination, he was not treated for the problem in 
service, and the condition had grown progressively worse.  
Dr. Irizarry noted that he was the veteran's family doctor 
and had not treated him for hearing loss, and had obtained 
his information from the veteran's medical history.

In October 2000, the veteran was given a VA audiology 
examination which indicated he had bilateral sensorineural 
hearing loss.

According to a May 2002 audiology evaluation from the Advance 
Hearing Center, the veteran gave a history of hearing 
problems since his Army service.  Current examination found 
hearing loss in both ears.

A VA audiology examination was performed in June 2003, and 
the claims folder was reviewed by the examiner.  Current 
findings and diagnosis were of bilateral sensorineural 
hearing loss .  The audiologist opined that the veteran's 
current hearing loss was related to his military noise 
exposure (both in combat and in training).  The veteran also 
had a VA ear examination in June 2003, and the doctor 
reviewed the claims folder.  Current sensorineural hearing 
loss of both ears was diagnosed, and it was noted there was 
some evidence of right ear hearing problems before service.  
The doctor opined that events of the veteran's military 
service aggravated existing hearing loss, and that 
presbycusis (i.e., hearing loss accompanying the aging 
process) was an additional contributing factor.

II. Analysis

With respect to the reopened claim for service connection for 
bilateral hearing loss, there has been adequate VA compliance 
with the notice and duty to assist provisions of the law.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The evidence shows that the veteran was noted to have right 
ear hearing loss when he entered service in 1951 and he was 
seen for hearing loss complaints during service, but there 
were no complaints or findings of hearing loss of either ear 
at the time of the 1953 service separation examination.  
Subsequent to service, hearing loss of both ears was 
medically noted in 1968 and later, and the veteran gave a 
history of the problem starting in service.  Current hearing 
loss disability of both ears, under the standards of 
38 C.F.R. § 3.385, is shown.  At recent VA examinations in 
2003, the examiners reviewed the historical records in the 
claims folder and essentially opined that the veteran's 
current bilateral hearing loss disability began or was 
worsened, at least in part, as the result of noise exposure 
during service, including combat noise exposure.  See 38 
U.S.C.A. § 1154.  

Based on all the evidence, the Board finds that the veteran's 
current bilateral hearing loss is due to service noise 
exposure.  The condition was incurred in active service, and 
service connection is warranted.  The reasonable doubt 
doctrine has been considered.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

